Citation Nr: 1708637	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and cousin


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969. 

This case originally came before the Board of Veterans' Appeals (Board) from a June 2007 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified during a hearing before the undersigned in April 2010. 
At the conclusion of the hearing, the Board left the record open for a period of 60 days in order for the Veteran to obtain evidence relevant to the claim In June 2010, the Board received additional evidence accompanied by a waiver of initial RO review.

In July 2010, the Board reopened the claim on the basis new and material evidence
had been submitted, but ultimately denied the claim on the merits. In March 2012,
the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision
and Order, in which they vacated the Board's July 2010 denial and remanded this
claim to the Board. The Court did not disturb that portion of the decision that
reopened the claim on the basis of new and material evidence.

In November 2013, the Board remanded the claim to obtain any outstanding
treatment records and to afford the Veteran a new VA examination. 

In September 2014, the Board again remanded the claim to obtain the Veteran's treatment records from the Saginaw, Michigan VA Medical Center from 2002 to July 2005. 

A supplemental statement of the case (SSOC) was issued in November 2016 further denying the claim. 




FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's in-service right patella disclocation and his current right knee arthritis. 


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis have not been met. 38 U.S.C.A. §§ 101 (22), 101(24), 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran testified at his April 2010 hearing that he injured his right patella playing football in service in October 1967. His knee was drained in Tokyo and then he was transferred to Fort Riley, Kansas where he had a full length cast and was on crutches. After service, the Veteran testified that he was unable to get a job for Dow Chemical because he failed a physical in 1970 due to a swollen knee. He applied for another job and did not disclose that he had a service-related injury this time. The Veteran testified that he began working for a small company as a factory worker and continued to have pain in his knee and saw a private physician. The Veteran was unable to obtain records from his private physician because he is no longer practicing. Then, the Veteran began to receive treatment from the Saginaw VA in 2002. 

The Veteran's wife testified that his knee never returned to normal. She indicated that he had instability in his knee as well as ongoing pain. The Veteran's cousin testified that he reported ongoing knee pain for at least two decades. 

In a June 2014 statement the Veteran indicated that he has increasing daily pain in his right knee. He also stated that "Detroit is claiming my pain is coming from my arthritis and I say it is not. I have arthritis in both knees and I have no pain in my left knee". 

The service treatment records confirm that he sustained an acute injury to his right patella while playing football on active duty in October 1967. Specifically, the Veteran had a dislocated patella. X-rays done at the time of the injury were negative and the Veteran required restrictive duty for a period of time during active duty. At his August 1969 separation, the Veteran reported the knee injury and physical examination of the knee revealed normal findings. The Veteran began to be seen at Saginaw VA in 2002. Per the prior remand, records from Saginaw VA between 2002 and 2006 were obtained and show no treatment for any knee condition. In 2006, the Veteran had X-rays that showed mild degenerative changes in both knees in the medial femoral tibial compartment. 

The Veteran had an August 2013 VA examination. The VA examiner noted that the Veteran's 2006 knee x-ray showed arthritis in both knees. More importantly, the type of arthritis, noted above, would not be the type one would see if they were the result of a dislocated patella injury from service. The Veteran also had arthritis in both knees that was of the same degree. Furthermore, the Veteran has several risk factors for development of arthritis in the knees including age, weight, career as a factory worked and life style. The Veteran has a long standing history of obesity and worked for 27 years as a factory worker. Finally, while there was treatment in service for a dislocated patella there was no evidence of a chronic condition. Therefore, the Veteran's right knee injury was opined to be less likely than not caused by his in-service right knee dislocation. 

The Veteran has a current right knee disability and satisfies element (1) of service connection. Moreover, he has a documented in-service injury to his right knee and satisfies element (2) of service connection. 

Unfortunately, the weight of the evidence is against finding a nexus between the Veteran's in-service knee injury and service. First, while an injury in service occurred, the evidence does not show that it resulted in chronic disability.  The Veteran's knee was examined at separation with normal findings. There are no documented findings of any current knee disability until 2006, which is four years after the Veteran began receiving treatment at Saginaw VA. Moreover, the Veteran has identical x-ray findings in both knees which suggests degenerative arthritis. The VA examiner explained that the Veteran would have arthritis in a different location of the knee if it was related to his patellar dislocation. 

The Board considered the lay evidence and notes that it is not supported by objective findings. The weight of the evidence supports a finding that the Veteran has bilateral knee arthritis which could be a result of age, weight or post-service occupation. While the Board acknowledges the Veteran's point that he only experiences pain in the right knee and not the left, the Board notes that the objective findings in x-ray reports show identical disease processes. Therefore, the weight of the evidence is against finding a nexus between the Veteran's current right knee arthritis and an in-service patellar disclocation. 

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, right knee arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


II. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Notice letters were sent to the Veteran in March 2007, prior to the initial adjudications of the claims on appeal. Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2015). 

VA also has a duty to assist a veteran in the development of a claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations, during which the examiner was provided the claims file for review, conducted physical examinations of the Veteran, took down and reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159 (c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Finally, the Board remanded this claim to obtain treatment records from Saginaw VA from 2002 to 2005. These records were obtained. Therefore, the Board finds that there has been substantial compliance with its remand directives, and the Board has properly proceeded with the foregoing decision. See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

ORDER

Entitlement to service connection for right knee arthritis is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


